Citation Nr: 0814811	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back condition, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA  
or Board) on appeal from a March 2006 rating decisionsof the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Lincoln Nebraska, which denied the benefit sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The Board notes that the veteran was scheduled for a VA 
examination in June 2006, but he failed to report for that 
examination.  It is noted in the claims file that the veteran 
informed the RO that he was unable to travel or take time off 
from work at the time of the scheduled examination, because 
his wife was losing her job and his job was also soon ending.  
Thus, due to the veteran's financial difficulties, he was 
unable to report for the exam.

The veteran's representative also submitted a statement in 
September 2006 in which he contended that no effort was made 
reschedule the VA examination, including rescheduling the 
examination on a weekend, which would be more accommodating 
to the veteran's work schedule.  However, prior to the 
representative's statement in September 2006, the veteran, in 
June 2006, requested that the RO make a decision on his claim 
based on the evidence already of record.  At that time, the 
evidence of record included the reports of two private 
physicians.  

The Board finds the December 2005 private medical report to 
be problematic because it is unclear as to whether it was 
based on a review of the claims file as opposed to the 
veteran's own history.  Similarly, the Board finds the 
January 2006 private medical report to be problematic, 
because although the veteran's service medical records were 
reviewed, there is no objective evidence to support the 
veteran's statement that he "has had ongoing back problems 
for approximately 30 - 35 years."  

The Board has the authority to request further development if 
it is essential for a proper appellate decision.  38 U.S.C.A. 
§38 C.F.R. § 19.9 (2007).  In this regard, the Board observes 
that the situation here presented is similar to that in 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Thus, 
under these circumstances, a VA examination must be 
scheduled. See Kowalski, 19 Vet. App. at 179.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly his service 
medical records dated in September 1966, 
which note an in-service back injury.  The 
VA examiner should indicate whether it is 
at least as likely as not that the veteran 
has a current back disorder that is 
causally or etiologically related to his 
symptomatology in service or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

As a final matter, the Board, quoting the Court in Kowalski, 
reminds the veteran and his representative that

[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining the putative evidence . . . 
VA has not only the discretion, but in this case, 
the duty under 38 U.S.C. § 5103A(d). . . to 
schedule an examination . . . [The veteran] and 
his [representative] are expected to cooperate in 
the efforts to adjudicate his claim.  Their 
failure to do so would subject them to the risk of 
an adverse adjudication based on an incomplete and 
underdeveloped record.  Kowalski, 19 Vet. App. at 
178. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



